

Exhibit 10.4


ATLANTIC CAPITAL BANCSHARES, INC.
CHANGE IN CONTROL PLAN
§ 1.
PURPOSE
The purpose of this Plan is to provide an appropriate measure of protection and
security for a Participant in the event that a Change in Control is determined
to be in the best interests of the Corporation's shareholders.
§ 2.
ADMINISTRATON
This Plan shall be administered by the Compensation Committee, which shall have
the power and discretion to interpret this Plan and to take such other action in
the operation and administration of this Plan as the Compensation Committee
deems necessary or appropriate under the circumstances.
§ 3.
PARTICIPATION
3.1.    Senior Officers. The Compensation Committee shall select the individuals
who shall (subject to § 3.2) participate in this Plan, but the Compensation
Committee shall only select individuals who at the time of their selection are
senior officers of the Corporation or the Bank.
3.2.    Termination of Participation. An individual's status as a Participant
will (subject to § 5.5) terminate only upon his or her Separation from Service
outside the Protection Period even if his or her status as a senior officer of
the Corporation or the Bank ends before the date he or she has a Separation from
Service.





--------------------------------------------------------------------------------




§ 4.
DEFINITIONS
Bank: Means Atlantic Capital Bank and any successor to Atlantic Capital Bank.
Base Salary: Means a Participant's base salary as properly paid or accrued for
the 12 month period which ends on the date of his or her Separation from
Service.
Beneficiary: Means the person so designated by the Participant on the form
provided by the Corporation for this purpose or, if no designation is made or no
one so designated survives the Participant, his or her estate.
Board of Directors: Means the Board of Directors of the Corporation or, where
applicable, the Board of Directors of the Bank.
Cash Severance Package: Means
(a)    an amount equal to 1.5 times the sum of (1) the Participant's Base Salary
and (2) his or her target bonus in effect for the calendar year in which he or
she has a Separation from Service; plus
(b)    an amount equal to the Participant's Base Salary times his or her highest
annual incentive target bonus percentage in effect for the calendar year in
which the Participant has a Separation from Service, prorated based on the
number of days in such calendar year before the date of his or her Separation
from Service.
Cause: Means any of the following:
(a)    the Participant has a Forfeiture Event which harms the Corporation or the
Bank in any material respect or has violated in any material respect any
restrictive covenants agreed to by the Participant in connection with any other
matter related to the Corporation or the Bank; or
(b)    the Participant has violated in any willful and material respect the code
of ethics and business conduct for officers and employees of the Corporation or
the Bank, whichever is applicable, provided a copy of such code had been
furnished to the Participant at the time such code first becomes effective and
such code after a Change in Control is consistent in all material respects with
the code of ethics and business conduct for the officers and employees of the
Corporation or the Bank, whichever is applicable, as in effect immediately
before the Change in Control; or
(c)    the Participant has refused to follow in any material respect any
reasonable and proper and lawful directive from the Board of Directors of the
Corporation or the Bank, whichever is applicable, the CEO or the individual to
whom the Participant directly reports; or


2

--------------------------------------------------------------------------------




(d)    the Participant has been convicted of a felony, which conviction standing
alone is reasonably likely to have a material and adverse effect on the business
or reputation of the Corporation or the Bank; provided, however,
no Separation from Service for a Participant shall be for "Cause" unless (e)
there shall have been delivered to the Participant within thirty (30) normal
business days of the Corporation a written notice which sets forth the basis for
such alleged "Cause" in reasonable detail, (f) the Participant after the
delivery of such notice shall have had thirty (30) normal business days of the
Corporation to address and cure any act or omission which is set forth in such
notice as the basis for such alleged "Cause" and (g) the Participant fails to
cure such act or omission before the end of such thirty (30) day period.
CEO: Means the individual who is the Chief Executive Officer of the Corporation.
Change in Control: Means any one of the following:
(a)    a change in any one year period in the members of the Corporation's Board
of Directors or the Bank's Board of Directors such that the members of the
Corporation's Board of Directors or the Bank's Board of Directors, whichever is
applicable, at the beginning of such one year period no longer constitute a
majority of the members of the applicable board at the end of such period unless
the nomination for election for each new member of the applicable board was
approved by at least two thirds (2/3s) of the individuals who were the members
of the applicable board at the beginning of such one year period; or
(b)    any "person" (as that term is used in section 13(d)(3) or section
14(d)(2) the Securities Exchange Act of 1934, as amended) in one transaction or
in a series of related transactions becomes the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended ) of 40% or
more the voting power of the Corporation's common stock or the Bank's common
stock other than (i) an acquisition directly by or from the Corporation or the
Bank, (ii) an initial public offering of the Corporation's common stock or the
Bank's common stock, (iii) an acquisition by an employee benefit plan sponsored
by the Corporation or the Bank or (iv) any transaction described in subsection
(c)(i) through (c)(iii) of this definition of a Change in Control; or
(c)    the consummation of a merger or other corporate transaction involving the
Corporation or the Bank unless (i) immediately after such consummation at least
50% of the voting power of the stock of the surviving corporation is held by the
persons who were the Corporation's shareholders or the Bank's shareholders,
whichever is applicable, immediately before such consummation in substantially
the same proportion that they held the voting power of the stock of the
Corporation or the Bank, whichever is applicable, immediately before such
consummation, (ii) no person holds more than 20% of the voting power of the
surviving corporation's stock (other than


3

--------------------------------------------------------------------------------




a person who immediately before such consummation held more than 20% of the
voting power of the Corporation's stock or the Bank's stock, whichever is
applicable) and (iii) at least 50% of the directors of the surviving corporation
were members of the Corporation's Board of Directors or the Bank's Board of
Directors, whichever is applicable, immediately before such consummation; or
(d)    the shareholders of the Corporation or the Bank approve a sale of
substantially all of the assets of the Corporation or the Bank or a liquidation
of the Corporation or the Bank.
Code: Means the Internal Revenue Code of 1986, as amended.
COBRA Severance Package: Means the reimbursement by the Corporation of the COBRA
coverage premiums, if any, paid by the Participant for his or her self-only
COBRA coverage each month, which reimbursement shall be made for the 18 month
period which starts on the date of the Participant's Separation from Service or
until the date the Participant is first eligible to receive at least self-only
healthcare coverage from a new employer, whichever comes first.
Compensation Committee: Means the Compensation Committee of the Corporation's
Board of Directors or any successor to such committee.
Corporation: Means Atlantic Capital Bancshares, Inc. and any successor to such
corporation or, if there is a Change in Control of Atlantic Capital Bancshares,
Inc. or any successor to such corporation as a result of the consummation of a
merger or other corporate transaction, the corporation which survives such
merger or other corporate transaction.    
Forfeiture Event: Means an event described in Exhibit B as a Forfeiture Event.
Golden Parachute Tax: Means the 20% additional tax under Code § 280G and § 4999
on the payments made to an individual on account of a change in control.
Good Reason: Means any of the following:
(a)    any diminution in the Participant's position, duties or responsibilities,
including any diminution in the reporting relationship with respect to who the
Participant directly reports to (unless the change is from reporting directly to
the CEO to reporting directly to the next most senior executive officer of the
Corporation and such officer reports directly to the CEO) or with respect to the
officers or offices or business functions which report directly to the
Participant; or
(b)    any reduction in the Participant's base salary or annual bonus
opportunity other than as part of a pro-rata reduction effected for the CEO and
all other senior officers of the Corporation; or


4

--------------------------------------------------------------------------------




(c)    any change in the Participant's primary work site if that site is outside
a 25 mile radius from his or her primary work site on the date of the Change in
Control unless his or her new primary work site is closer to his or her primary
residence; or
(d)    the successor to the Corporation or the Bank fails to expressly adopt
this Plan in the transaction documents related to a merger or other corporate
transaction which constitutes a Change in Control; provided, however,
no Separation from Service shall be for "Good Reason" unless (e) there shall
have been delivered to the Corporation within sixty (60) normal business days of
the Corporation a written notice which sets forth the basis for such alleged
"Good Reason" in reasonable detail, (f) the Corporation after the delivery of
such notice shall have had thirty (30) normal business days of the Corporation
to address and cure any act or omission set forth in such notice as the basis
for such alleged "Good Reason" and (g) the Corporation fails to cure such act or
omission before the end of such thirty (30) day period.
Plan: Means this Atlantic Capital Bancshares, Inc. Change in Control Plan, as
amended from time to time in accordance with § 6.
Protection Period: Means the period which begins on the date which is 90 days
before and ends on the date which 540 days after a Change in Control.
Release: Means a general release which is the same in all material respects as
the form of the release attached as Exhibit A to this Plan except that the time
period to consider whether to sign the Release and the time period for revoking
a Release which has been signed may be reduced to the extent consistent with the
applicable requirements, if any, of the Older Workers Benefit Protection Act.
Separation from Service: Means a termination of employment which constitutes a
permissible payment event under § 409A of the Code.
§ 5
Payment of Severance Package
5.1    Cash Severance.
(a)    Separation from Service. If during the Protection Period a Participant
has a Separation from Service by reason of a termination of his or her
employment without Cause or a resignation for Good Reason, the Corporation shall
(subject to § 5.4 and § 5.5) pay the Cash Severance Package in accordance with
this § 5.1.
(b)    Timing. The payments described in § 5.1(a) shall (subject to § 5.4 and
§ 5.5) be made by the Corporation in equal or substantially equal installments
on each regular pay day for the


5

--------------------------------------------------------------------------------




Corporation's officers in the 12 month period which starts as of the date the
Participant has a Separation from Service.
(c)    Beneficiary. If the Participant dies before the Cash Severance Package
has been paid in full, any unpaid part of the Cash Severance Package will
continue to be paid to his or her Beneficiary at the same time and in the same
amounts as the payments would have been made to the Participant.
5.2    COBRA Severance Package.
(a)    Reimbursement. If during the Protection Period a Participant has a
Separation from Service by reason of a termination of his or her employment
without Cause or a resignation for Good Reason, the Corporation shall (subject
to § 5.4 and § 5.5) make the reimbursements called for under the COBRA Severance
Package in accordance with the Corporation's standard expense reimbursement
policy for executives; provided, however, for purposes of complying with § 409A
of the Code, (1) a claim for reimbursement shall be paid by the Corporation
within thirty (30) days following the date that the Corporation receives the
properly completed claim for reimbursement if, and only if, the Corporation
receives such claim before December 1 of the calendar year immediately following
the calendar year in which the COBRA premium is paid by the Participant, (2) in
no event will the reimbursement for the COBRA premiums for one calendar affect
the reimbursement of COBRA premiums for any other calendar year and (3) in no
event will a Participant's right to reimbursement be subject to liquidation or
exchange for another benefit.
(b)    Death. The reimbursements called for in this § 5.2 will stop with the
reimbursement of the last COBRA premium paid by the Participant before his or
her death.
5.3    Outstanding Equity Grants and LTIP Awards.
(a)    Separation from Service. If during the Protection Period a Participant
has a Separation from Service by reason of a termination of his or her
employment without Cause or a resignation for Good Reason, then (1) the
Participant's right to exercise any and all then outstanding stock option,
warrant, restricted stock and other equity grants made to the Participant by the
Corporation and the Bank shall (subject to § 5.4 and § 5.5) vest 100% at his or
her Separation from Service and (2) the Participant's right to receive any then
outstanding long term incentive plan awards shall (subject to § 5.4 and § 5.5)
vest 100% and shall be paid at "target" in cash when, and if, permissible under
§ 5.4.
(b)    Death.     If a Participant dies on or after his or her Separation from
Service while any stock option, restricted stock and other equity grants
described in § 5.3(a) are outstanding, the Participant's vested interest in such
grants shall pass to such person or persons as provided in the respective
grants. If a Participant dies on or after his or her Separation from Service and
before his or her long term


6

--------------------------------------------------------------------------------




incentive plan awards have been paid pursuant to § 5.3, any payment then due
pursuant to § 5.3 shall be made to his or her Beneficiary.
5.4    Release.
(a)    Delivery. The Corporation shall have the right to require a Participant
to timely sign a Release as a condition to the receipt of any payments or
benefits under this Plan. If the Corporation desires to exercise such right, the
Corporation shall deliver the Release to the Participant no later than seven (7)
days after the date of his or her Separation from Service. If the Corporation
fails to deliver the Release to the Participant before the end of such seven (7)
day period, the Corporation shall be deemed to have irrevocably waived its right
to require a Release.
(b)    Deadlines. The Release shall set forth the number of days which the
Participant shall have to consider whether to sign and return the Release and
the number of days which the Participant shall have to revoke a Release which he
or she has signed. If the Participant fails to sign and return the Release to
the Corporation before the end of the period he or she has to consider signing
the Release or if the Participant revokes the Release before the end of period
he or she has to revoke the Release, the Participant shall forfeit any right to
any payments or benefits under this Plan.
(c)    Payments and Benefits. If a Release becomes irrevocable, the payments and
benefits called for under this Plan shall be paid or made available no later
than the end of the sixty two (62) day period which starts of the date of the
Participant's Separation from Service and, to the extent permissible under §
409A of the Code, may be paid or made available before the end of such period.
When payments are first to be made under this § 5.4(c) or benefits are first to
be made available under this § 5.4(c), any payments or benefits which had been
withheld pending the Release becoming irrevocable shall be included as part of
the first payment or shall be made available when benefits are first made
available.
(d)    Suspension. Any and all action with respect to payments and benefits
under this Plan shall be suspended pending a forfeiture under § 5.4(b) or
payments being made or benefits being made available under § 5.4(c).
5.5    Forfeiture Event. If a Participant has a Forfeiture Event which harms the
Corporation or the Bank in any material respect, the Participant's participation
in this Plan will immediately terminate as of the date of such Forfeiture Event,
and he or she as of the date of such Forfeiture Event will forfeit any right to
any further payments or benefits under this Plan. All payments made and benefits
provided under this Plan shall be made or provided subject to the condition that
there has been no such Forfeiture Event, a Participant by accepting any payments
or benefits under this Plan shall be deemed to represent to the Corporation that
there has been no such Forfeiture Event and the Corporation shall have the right
to recoup any payments and benefits provided under this Plan after the date of
such a Forfeiture Event.


7

--------------------------------------------------------------------------------




5.6.    Golden Parachute Tax. If the Corporation's accounting firm determines
that the Cash Severance Package, the COBRA Severance Package, the benefits under
§ 5.3 and any other payments or benefits will if paid in full trigger the Golden
Parachute Tax, the Compensation Committee will reduce the Cash Severance
Package, the COBRA Severance Package or the benefits under § 5.3, or some
combination of the foregoing, to the extent required to eliminate the tax or, if
the Participant would after paying the Golden Parachute Tax be financially
better off being paid the full Cash Severance Package, the full COBRA Severance
Package and the full benefits under § 5.3, all of the foregoing will be paid in
full. Further, if a Participant's Separation from Service coincides with the
Change in Control, the Corporation pursuant to § 280G of the Code will undertake
all reasonable and proper steps to secure the approval of the Corporation's
shareholder for the payment of the full Cash Severance Package, the full COBRA
Severance Package and the full benefits under § 5.3 as well as any other
payments and benefits then payable to the Participant if such approval would
eliminate any Golden Parachute Tax risk for the Participant.    
§ 6.
Amendment or Termination
This Plan may be amended or terminated by action of the Corporation's Board of
Directors, provided that at least 75% of the then Participants (rounded up to
the next whole number of Participants) consent in writing to the adoption of the
amendment or the termination and the Corporation provides certified copy of such
consent by each such Participant to all Participants.
§ 7
Miscellaneous
7.1    Disputes. Any legal action based on, arising out of, or relating to this
Plan shall be brought in the federal or state courts in or for Fulton County,
Georgia. The Corporation and the Bank each consent, and waive any objections, to
personal jurisdiction and venue in these courts, and each Participant by virtue
of his or her participation in this Plan shall be deemed to consent, and waive
any objections, to personal jurisdiction and venue in these courts. If the
Participant is the prevailing party in any such action, the Participant shall be
entitled to recover from the Corporation or from the Bank his or her reasonable
attorneys' fees and all other reasonable costs and expenses incurred by the
Participant in connection with such action.
7.2    No Assignment. Neither a Participant nor a Beneficiary shall have the
right to assign or otherwise transfer to any person any rights whatsoever which
he or she might have under this Plan.


8

--------------------------------------------------------------------------------




7.3    Applicable Law. This Plan shall be construed in accordance with and be
governed by the laws of the State of Georgia other than any law which would
require the application of the laws of another state or jurisdiction.
7.4    Headings. The headings for the provisions of this Plan are set forth for
convenience of reference and shall not be used to affect in any way the meaning
or interpretation of any provision of this Plan.
7.5    General and Unsecured Creditor Status. The status of a Participant's
claim against the Corporation for a benefit under this Plan shall be the same as
the status of a claim by a general and unsecured creditor of the Corporation,
and any benefits payable under this Plan shall be paid solely from the
Corporation's general assets.
7.6    Tax Withholding. The Corporation shall have the right to make such tax
withholding from the benefits paid under this Plan as required under applicable
law.


ATLANTIC CAPITAL BANCSHARES, INC.
BY: /s/ Douglas L. Williams______________
TITLE: Chief Executive Officer___________
DATE: July 10, 2014____________________






9

--------------------------------------------------------------------------------






EXHIBIT A
GENERAL RELEASE
I, ________________________, as an express condition of receiving the Cash
Severance Package and other valuable benefits under the Change in Control Plan
(the “CIC Plan”) of Atlantic Capital Bancshares, Inc. (the “Corporation”),
hereby freely and voluntarily enter into this General Release. Unless otherwise
indicated below, all capitalized terms in this General Release shall have the
meanings set forth in the CIC Plan.
1.    I understand that any payments or benefits paid or granted to me under the
CIC Plan, including the Cash Severance Package, constitute consideration for
signing and not revoking this General Release and are not salary, wages,
benefits, or other consideration to which I was otherwise entitled. I understand
and agree that I will not receive any of these payments or benefits, including
the Cash Severance Package, unless I sign this General Release and do not revoke
it within the time periods stated below.
2.    I knowingly and voluntarily, on behalf of myself and my spouse, heirs,
executors, administrators, and assigns (collectively with me the “Releasors”),
release and forever discharge the Corporation, all of its subsidiaries and
affiliates, including Atlantic Capital Bank (the “Bank”), and all of their
respective current and former officers, directors, members, employees, insurers,
representatives, agents, and assigns (collectively with the Corporation and the
Bank the “Released Parties”) from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any kind or
nature whatsoever, whether in law and in equity, whether KNOWN OR UNKNOWN,
suspected or unsuspected, from the beginning of time through the effective date
of this General Release, which I or any of the other Releasors have or may have
against the Corporation or the Bank or any of the other Released Parties,
including arising out of, based on, or in connection with my employment with the
Corporation or the Bank or the termination of such employment, including any
allegation, claim or violation arising under: Title VII of the Civil Rights Act
of 1964, as amended (“Title VII”); the Civil Rights Act of 1991, as amended (the
“1991 Act”); the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act) (the “ADEA”); the Equal Pay
Act of 1963, as amended (the “EPA”); the Americans with Disabilities Act of
1990, as amended (the “ADA”); the Family and Medical Leave Act of 1993 (the
“FMLA”); the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Corporation or the Bank, or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters (collectively the “Claims” and
individually a “Claim”).


1 of 3

--------------------------------------------------------------------------------





3.    I represent and warrant that I have not sold, assigned, or otherwise
transferred any of the Claims to any other person or entity.
4.    I understand and acknowledge that this General Release does not waive or
release any rights or claims that I may have under the ADEA that arise after the
date I sign this General Release.
5.    I further understand and acknowledge that I am not waiving any right that
cannot be waived under applicable law, including the right to file a charge,
complaint, or claim with, or to participate in any investigation or proceeding
by, any governmental agency, including the Equal Employment Opportunity
Commission; provided, however, that I disclaim any right to share or participate
in any monetary award or other individual relief resulting from any such charge,
complaint, claim, investigation, or proceeding.
6.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims. I expressly consent that
this General Release shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims. I acknowledge
and agree that this waiver is an essential and material term of this General
Release and that without such waiver the Corporation would not have agreed to
provide the Cash Severance Package or other benefits under the CIC Plan. I
further agree that in the event I bring a Claim against the Company or any of
the other Released Parties, or in the event I seek to recover against the
Company or any of the other Released Parties for any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by applicable law. I
further represent and warrant that I am not aware of any pending legal action or
administrative proceeding in which any of the Claims have been alleged or
threatened.
7.    I agree that neither this General Release nor the availability of the Cash
Severance Package or other benefits under the CIC Plan shall be deemed or
construed at any time to be an admission by the Corporation or the Bank or any
of the other Released Parties of any unlawful or improper conduct or wrongdoing
of any kind or nature whatsoever.
8.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Corporation of the CIC Plan after the
effective date of this General Release.
9.    Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
10.    This General Release shall be governed by the laws of the State of
Georgia except to the extent that its choice of laws rules would call for the
application of the laws of another state.


2 of 3

--------------------------------------------------------------------------------





BY SIGNING THIS GENERAL RELEASE, I REPRESENT, ACKNOWLEDGE, AND AGREE THAT:
(a)    I HAVE READ IT CAREFULLY;
(b)    I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER TITLE VII, THE 1991 ACT, THE
ADEA, THE ADA, AND THE FMLA;
(c)    I HAVE BEEN OR AM HEREBY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, HAVE
CHOSEN NOT TO DO SO OF MY OWN VOLITION;
(d)    I HAVE BEEN GIVEN AT LEAST 45 DAYS FROM MY RECEIPT OF THIS GENERAL
RELEASE TO CONSIDER IT BUT I AM FREE TO ELECT TO SIGN IT SOONER;
(e)     ANY CHANGES TO THIS GENERAL RELEASE SINCE I INITIALLY RECEIVED IT ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL THEREFORE NOT RESTART THE
REQUIRED 45 DAY CONSIDERATION PERIOD;
(f)    I HAVE 7 DAYS AFTER I SIGN THIS GENERAL RELEASE TO REVOKE IT IN WRITING
(HAND DELIVERED, FAXED, OR POSTMARKED TO _________________), AND THIS GENERAL
RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD
HAS EXPIRED WITHOUT ME REVOKING IT;
(g)    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY; AND
(h)    THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED, OR MODIFIED EXCEPT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF
THE CORPORATION AND ME.


DATE:                    




3 of 3